Citation Nr: 0030553	
Decision Date: 11/22/00    Archive Date: 12/01/00	

DOCKET NO.  94-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left foot.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1997 and May 1999, the Board remanded this case to 
the RO for additional development.  

In June 2000, the veteran's representative requested to be 
removed as the representative in this case under 38 C.F.R. 
§ 20.608(b) (2000).  In September 2000, the motion to 
withdraw as the veteran's representative was granted on the 
basis of good cause shown.  The veteran was notified of this 
decision that month.  In September 2000, he was given an 
opportunity to appoint another representative.  Processing of 
the appeal was deferred for a period of 30 days.  The veteran 
has submitted no additional statement.  Accordingly, the 
Board will proceed with the adjudication of the veteran's 
remaining claim.  

In January 1998, service connection was awarded for post-
traumatic stress disorder (PTSD).  The veteran was granted a 
100 percent disability evaluation.  In a March 2000 rating 
determination, entitlement to special monthly compensation 
based on the need for regular aid and attendance or for being 
housebound was denied by the RO.  The veteran has not 
appealed this determination.  Accordingly, neither the claim 
of service connection for PTSD or entitlement to special 
monthly compensation is before the Board at this time. 


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.  

2.  The veteran's service medical records are negative for 
complaints or findings pertaining to any injury to the left 
foot.  The veteran was discharged from active service in 
August 1968.  

3.  Post service medical records indicate treatment for a 
left foot disorder in 1990. In 1990, the veteran repeatedly 
stated that he had difficulties with his left foot only 
within the last year.  No reference to the veteran's active 
service was made at this time.  

4.  A review of all of the evidence of record does not 
establish that the veteran has a left foot disability of 
service origin.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records from September 1966 to August 1968 
reveal no evidence of a left foot injury or disability.  The 
veteran was treated for difficulties not at issue in this 
case.  During these treatments, no reference was made to a 
left foot disability.  At his separation evaluation in 
August 1968, he specifically denied arthritis, bone 
deformity, joint deformity, lameness, or foot trouble.  
Physical evaluation was normal.  He was discharged from 
active service in August 1968.  

In May 1992, the veteran filed a claim seeking service 
connection for a left foot disability, decades after his 
discharge from active service.  At that time, the veteran 
failed to note a specific treatment for a foot injury during 
his active service.  

At hearings before the RO and the undersigned, the veteran 
testified that he injured his left foot leaping from 
helicopters to assist wounded service members.  While 
performing this duty, he had indicated that he carried a 
great deal of heavy equipment.  The veteran has provided 
testimony that he self-treated his injuries.  He maintained 
that he had no post service injuries and that he experienced 
a continuity of symptomatology between the trauma in service 
and the post service diagnosis of a left foot disorder.  

In 1994, the RO made an extensive effort to obtain records in 
support of the veteran's claim.  Additional medical records 
were obtained.  In a March 1991 outpatient treatment report, 
the veteran noted having left foot pain since January 1990.  
At that time, the veteran specifically denied a history of 
trauma or injury.  In a December 1990 outpatient treatment 
report, the veteran reported pain in the top of his left foot 
for approximately a nine-month duration.  He again 
specifically denied a history of trauma to this area.  In a 
November 1990 outpatient treatment report, he noted left foot 
pain for approximately nine months.  In July 1991, a private 
physician noted that he had initially evaluated the veteran 
in June 1991 for degenerative arthritis of his left midtarsal 
joint.  His prognosis at this time was unclear.  Private 
outpatient treatment records obtained for the years 1984 and 
1985 failed to note difficulties with the veteran's left 
foot.  The RO has been unable to obtain records regarding 
treatment of the veteran's left foot prior to 1990.  

In December 1994, the veteran cited to his status as a combat 
veteran and medic during his active service in the Vietnam 
War.  

In September 1996, a private health care provider indicated 
that the veteran had severe degenerative joint disease 
involving the left subtalar joint.  The exact etiology of his 
trauma was found to be "unclear to me."  

The veteran testified before the undersigned in January 1997.  
At that time, he noted injuring his left foot during his 
active service.  The veteran testified that he received 
treatment from a physician in Dover, Delaware, in 
approximately 1974 or 1975.  It was indicated that this 
physician had told the veteran that his foot disorder was 
related to injuries in service.  The veteran further stated 
that this physician is deceased and that he was unable to 
locate any records of this treatment.  In addition to this 
physician, the veteran cited treatment from other physicians 
as well as VA providers.  Accordingly, in February 1997, the 
Board remanded this case to the RO to obtain this medical 
evidence as well as to obtain a VA evaluation of the 
disability at issue.  The examiner was asked by the Board to 
indicate whether his opinion would change if the history of 
the disability were deemed to be that the veteran's left foot 
was asymptomatic from separation from service until the first 
documented clinical indication of left foot symptoms post 
service.  

In May 1997, the RO contacted the veteran and requested that 
he provide a list of the names, addresses, and dates of all 
treatment from medical care professionals for his left foot 
since his discharge from active service.  The veteran failed 
to respond to this request for information.  At a VA 
examination held in December 1997, he stated that he had to 
stop work in 1989 because of his problems.  The veteran noted 
treatment in the late 1970's for his left foot.  

Physical evaluation revealed a symptomatic arthrofibrosis of 
the left foot with degenerative joint disease.  The examiner 
stated, in pertinent part, that considering his service 
activities, these activities can promote degenerative changes 
over the years, are mildly symptomatic, and ultimately can 
become worse and may require treatment.  It was noted that 
given the veteran's history of treatment that was rendered by 
a private physician in the late 1970's, and given that 
degenerative joint disease was noted in the claims folder, 
the "symptoms which one was to accept as occurring in the 
service would be reasonable to have continued and progressed 
post service considering his civilian activities while in the 
service, but further degenerative changes which are post-
traumatic would be related to what occurred in the service."  

In May 1999, the Board remanded this case to the RO.  The 
Board stated that no direct response had been provided 
regarding questions raised by the Board in February 1997.  It 
was noted that the opinion provided remained based on the 
premise of post-service treatment by an orthopedist in the 
1970's for the foot that was not documented in the record and 
is inconsistent with the concept that the foot was 
asymptomatic between service and the first documented 
clinical indication of left foot symptoms post service. 

In May 1999, the RO was requested to attempt to contact the 
VA physician who performed the VA examination in 
December 1997.  It does not appear that this VA physician was 
available. Accordingly, an additional evaluation was 
performed in September 1999.  Physical evaluation revealed 
ankylosing arthritis of the left midfoot.  Regarding the 
specific questions posed by the Board in May 1999 and 
February 1997, the examiner noted that he did not find any 
medical documentation of left foot symptoms until records in 
1990.  An April 1990 outpatient treatment report noted 
previously successful treatment for gout of the left foot.  
The examiner stated that he had reviewed service medical 
records and medical notes from 1984 to 1985 that did not 
mention any foot problems.  Based on this information, the 
examiner concluded that there was no documentation available 
to support the claim that there was ongoing trauma related to 
complaints regarding the left foot up until 1990.  

The veteran has submitted no additional medical evidence or 
argument.  

Analysis

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8) service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) nion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that the RO has discharged 
these obligations, or, in fact, gone beyond these 
obligations.  There is no indication there is any outstanding 
evidence that could substantiate the claim.  The veteran has 
indicated claimed treatment for this disability in the late 
1970's; however, he has also reported that these medical 
records are not available.  Extensive attempts by the RO to 
obtain additional medical records have been unsuccessful.   
The veteran has been advised of what evidence is and is not 
before the VA.  He was requested specifically to identify 
evidence that could substantiate this claim at the time of 
the remand in February 1997 and advised why information he 
previously had submitted was inadequate to identify any other 
records.  He failed to respond.  The veteran has been 
provided VA examinations and VA opinions on the determinative 
issue have been secured.  The Board finds that the VA 
examination of September 1999 answers those questions posed 
by the Board in February 1997 and May 1999, thus he has no 
further due process right to further examination or opinions.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, it 
is important to note that the critical issue in this case is 
not the current extent of the left foot disorder but whether 
this disability is related to service.  Hence, since all the 
available evidence that could substantiate the claim has been 
obtained, the requirement that the RO explain how the tasks 
of securing evidence are divided between the claimant and the 
RO is moot.  Accordingly, the Board finds that since the 
obligations of the recently enacted legislation have been 
discharged, it is not prejudicial for the Board to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994). 

The Board further observes that the VA's duty to assist is 
what it states, a duty to assist, not a duty to prove a claim 
with the veteran in only a passive role.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), (citations 
omitted).  Nothing in the new legislation expressly or 
implicitly relieves the claimant of the reciprocal obligation 
to cooperate in the development of the record.  The Board 
finds that the VA has fulfilled its duty as mandated by 
statute, including the recent legislative change, in light of 
two Board remands and the extensive development performed by 
the RO.  Accordingly, the Board will proceed with 
adjudication of this claim.  

Service Connection Claim

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran contends that he treated himself for a left foot 
disorder stemming from injuries during combat or operational 
activities during his active service in the Vietnam War.  
Based on his combat experiences, the Board finds his evidence 
must be considered under 38 U.S.C.A. § 1154(b).  Under 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza v. 
Brown, 7 Vet. App. 498 (1995), the correct application 
38 U.S.C.A. § 1154(b) requires a three-step, sequential 
analysis:

(1)  Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3)  Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.   

In Caluza, 7 Vet. App. at 510-511, the Court held that 
credibility can be impeached generally by a showing of:  
"interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  For oral testimony, a hearing 
officer can consider: "demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

The Board would first rule that, even considering solely the 
veteran's own evidence, it not "satisfactory".  The basis 
for this conclusion is that the veteran himself provided 
evidentiary assertions in the course of medical treatment in 
1990 expressly denying prior foot injury.  This evidence was 
provided closer to the event in question and prior to the 
current claim that was not submitted until 1992.  It is 
fundamentally inconsistent with the later recollections of 
foot trauma in service.  The problem this contradiction 
raises is not whether the claimant's more recent recollection 
is made in good faith, which the Board does not doubt, but 
whether his recollection is accurate.  In other words, the 
question is not the subjective one of whether veteran's 
currently has a memory of these injuries in service, but the 
objective one of whether his remote recollection is correct.  
Under the standards laid down in Caluza, inconsistency and 
interest are clear factors demonstrated in this case that 
support the conclusion that the evidence is not 
"satisfactory".

Evan assuming the evidence could be deemed "satisfactory," 
the Board finds in the alternative that the presumption 
raised by 38 U.S.C.A. § 1154(b) has been rebutted.  Even if 
the complete absence of actual documentation of foot injuries 
in service can be disregarded because of the claimant's 
combat service, the Board attaches great probative weight to 
the fact that the veteran, who possessed some medical 
expertise, specifically denied foot trouble in his report of 
medical history at separation from service.  Moreover, no 
foot disability was shown clinically at that time.  This, of 
course, is consistent with his statements of medical history 
provided in 1990 and inconsistent with the later statements 
of medical history to the contrary.  The negative report by 
history and findings at the separation examination coupled to 
the negative statements of medical history provided at the 
time of initial documented treatment post service constitutes 
"clear and convincing" evidence to the contrary from the 
later evidentiary assertions.  

The determinative question in this case is whether the 
veteran's current left foot disorder can be reasonably 
associated with an alleged left foot injury in service.  
Regarding the veteran's own medical opinion that his left 
foot disability can be reasonably associated to his active 
service from 1966 to 1968, the Board must note that while a 
lay person is competent to describe events or symptomatic 
manifestations of a disorder that are perceivable to a lay 
party, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  The 
veteran is shown to have had training as a medic in service 
and to have served in that capacity.  There is no showing, 
however, that he has a level of medical competence based upon 
this level of training or experience that would permit him to 
offer a medical opinion as to diagnosis and treatment of a 
foot disorder involving the internal structures of the foot.  
In this case, the veteran is not competent to diagnose 
himself with a left foot disorder and then associate this 
disorder with a left foot injury that occurred over 30 years 
ago.  

With regard to the veteran's statements regarding treatment 
by a physician in approximately 1974 or 1975, the Board must 
find that the veteran's statements regarding what his 
deceased physician told him regarding the etiology of his 
foot disorder in 1974 or 1975 are entitled to no probative 
weight.  This history is inconsistent with the history 
provided at separation from service and again in 1990 of no 
prior foot trauma.  The veteran has reported relevant 
treatment from other physicians as well as VA providers; 
however, he has failed to provide the necessary information 
required to obtain these records.  Extensive efforts by the 
RO to obtain additional medical records have been 
unsuccessful.  The Board finds that the medical records 
available from service and closest to service are more 
probative and support the denial of the veteran's claim.  For 
example, on several occasions in 1990 he specifically 
indicated that his left foot disability began in the late 
1980's.  This is inconsistent with, and refutes, his later 
recollection of trauma in service followed by a continuity of 
symptoms thereafter.  Thus, the veteran's own statements 
support the denial of his claim.  Moreover, because the 
claimant's level of medical expertise is limited, the Board 
does not find his recitation of what a physician reported can 
be accorded the weight that information relayed from one 
physician to another can be accorded.  Moreover, this 
information allegedly was reported after the claimant had 
ceased to pursue a medical career and when he no longer had 
the status of a medical provider.  Finally, because this 
assertion is contradicted by other evidence offered by the 
veteran at separation and repeatedly in 1990, the Board finds 
it can not be accorded probative value.   In summary, the 
Board must find that the veteran's contemporaneous statements 
made in 1990, and his report of medical history at 
separation, are entitled to far greater probative weight than 
his later statements to the contrary.  

The Board has carefully considered the December 1997 medical 
opinion.  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The medical opinion of December 1997 is based on the 
presumption that the veteran was treated for a left foot 
disability in the 1970's.  Based on the medical evidence 
cited above (including the veteran's own statements in 1990) 
the Board finds that the clear preponderance of evidence does 
not support the conclusion that the veteran was treated for a 
left foot disability in the 1970's.  Accordingly, the VA 
evaluator's opinion of December 1997 is entitled to only 
limited, if any, probative weight because it relies upon the 
erroneous premise that the veteran was treated for a left 
foot disability in the 1970's.  

The Board finds that the medical opinion of May 1999 is 
entitled to far greater probative weight than the medical 
opinion of December 1997.  The medical opinion of May 1999 is 
based on a detailed review of the available medical evidence 
of record.  In this opinion, it is concluded that there is no 
documentation available to support the claim that there was 
ongoing trauma related to complaints regarding the left foot 
up until 1990.  This medical opinion is entitled to great 
probative weight as it is based on the available medical 
evidence and what the Board has found to be the correct 
medical history.   

Simply stated, the Board finds that the most probative 
evidence points only to the conclusion that there was no foot 
injury in service, and certainly no foot injury in service 
productive of any continuity of symptomatology between the 
veteran's active service and treatment for a foot disorder in 
1990.  The silence of the medical evidence of record in 
service and initially post service as to an alleged foot 
injury or residuals of a foot injury in service, coupled to 
the veteran's own statements of medical history recorded for 
treatment purposes in 1990 denying a history of prior trauma 
and indicating the foot disorder became manifest initially 
long after service can not be ignored.   Any medical opinion 
founded upon a contrary history can have no probative value 
because it was not based upon an accurate set of facts.  

In this context, the Board notes the physician who provided 
the medical opinion in May 1999 added comments to the effect 
that, if the veteran has gouty arthritis and this is the 
correct diagnosis, this would account for his symptoms.  He 
then added that this would not "rule out the possibility of 
concurrent, trauma-related arthritic changes and symptoms."  
If gout was not the diagnosis, then X-ray changes as early as 
1990 would indicate the presence of an unusual degree of 
disability involving several foot joints, and by 
"inference," could be attributed to multiple episodes of 
minor trauma as might have occurred in jumping out of 
helicopters.  "By the same inference," it was his opinion 
that this degree of arthritis would be likely to be 
responsible for ongoing symptoms of varying degree of 
frequency and intensity over the years following separation 
from service.  The physician continued:

In the absence of additional documentation, 
it is not possible to be more specific.  
Additional examination of the veteran would 
not clarify this question any further.  The 
only thing that would help would be 
additional records covering the time in 
question.

In assessing this portion of the opinion, the Board finds it 
is not entitled to any probative weight as evidence 
supporting the claim.  It acknowledges that the theory that 
there was a nongouty arthritis present is based upon 
"inference" that can not be further substantiated in the 
absence of additional records.  It further again relies upon 
the premise that there were continuing symptoms from 
separation from service to 1990, whereas the Board has found 
that this history is not supported by and, in fact, is 
refuted by the record.  The Board must again point out that 
in the absence of any documentation of such symptoms in this 
interval, the question of whether or not the manifestations 
were present is not a medical question but a factual question 
involving the assignment of probative weight to the 
claimant's recollections.  This type of determination is an 
adjudicative, not a medical question.  For the reasons set 
forth above, the Board has concluded that the clear weight of 
the most probative evidence is against the conclusion that 
such symptoms were present.  That being the case, these 
comments by the physician amount to no more than weak 
speculation, and speculation can not rise to the level of 
reasonable doubt.  38 C.F.R. § 3.102 (2000).

In making this determination the Board has considered the 
benefit of the doubt doctrine.  As currently codified, the 
law defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  In this 
case, the Board concludes that the negative evidence far 
outweighs the positive evidence.  In such circumstances, the 
benefit of the doubt doctrine is not for application.  Should 
the veteran locate evidence that would cast the in service 
and/or the post service history of the disability in a 
different light, he may apply to reopen the claim.  



ORDER

Entitlement to service connection for the residuals of an 
injury to the left foot is denied.  



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals








- 17 -



- 1 -


